Title: To James Madison from Charles N. Baldwin, 26 June 1811 (Abstract)
From: Baldwin, Charles N.
To: Madison, James


26 June 1811, New York. “Having issued from the press the first number of a periodical work; the only one of this nature in this city; I have ventured to send the first number for your inspection, not doubting your liberality, and desire to encourage literature and S[c]ience in this country.” Solicits JM’s assistance and adds in a postscript, “If you feel inclined to patronise the work you will please to let me know,… and I will transmit the next number to you by the next mail.”
